GAS 245B           (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR



                                           United States District Court
                                                        SOUTHERN DISTRICT OF GEORGIA
                                                                SAVANNAH DIVISION

               UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE

                                    V.



                     Timothy Kendall Stewart                                       Case Number:               4:17CR00114-1

                                                                                   USM Number;                22065-021




                                                                                   Laura G. Hastay
THE DEFENDANT:                                                                     Defendant's Allomey

E pleaded guilty to Count                2s

□ pleaded nolo contendere to Count(s)                            which was accepted by the court.

□ was found guilty on Count(s)                           after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                          Nature of Offense                                                            Offense Ended         Count

18 U.S.C.§ 922(g)(1) and                 Possession of a firearm by a convicted felon                               January 17,2017           2s
18 U.S.C.§ 924(a)(2)

       The defendant is sentenced as provided in pages 2 through                       of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
   Counts          Is and 3s                                      are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for (his district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                            October 23. 2018
                                                                            Date of Intposiiion of Judgment




                                                                            Sign^ure of Judge

                    CO
         c:'   .
                                                                            William T. Moore, Jr.
         o;
           o                                                                Judge, U.S. District Court
         o
                                                                            Name and Title of Judge

                     cr
                     CS!
                                                                                                   Z 1.
         0<£                                                                Dale



         =>          er,»
